 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE LORENZO MORALES,                           Case No.: 1:17-cv-01673-AWI-JLT (PC)

12                        Plaintiff,                  ORDER TO SHOW CAUSE WHY
                                                      SANCTIONS SHOULD BE IMPOSED FOR
13           v.                                       FAILURE TO PROSECUTE

14    R. TORRES, et al.,
                                                      7-DAY DEADLINE
15                        Defendants.

16

17

18          On May 17, 2019, the Court granted Plaintiff’s motion for appointment of counsel,

19   appointing Attorney Justin Palmer to represent Plaintiff in his civil rights action under 42 U.S.C.

20   § 1983. (Doc. 53.) The Court requests voluntary assistance of Counsel in section 1983 cases only

21   in exceptional circumstances. Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997). On July 3,

22   2019, Defendants filed a motion for summary judgment. (Doc. 54.) To date, Plaintiff’s counsel

23   has not filed an opposition to Defendants’ motion on behalf of Plaintiff, nor has he requested an

24   extension of time.

25          “District courts have inherent power to control their dockets” and, in exercising that

26   power, may impose sanctions. Thompson v. Housing Auth., City of Los Angeles, 782 F.2d 829,

27   831 (9th Cir. 1986); see also Roadway Exp., Inc. v. Piper, 447 U.S. 752, 766-67 (1980) (holding

28   that monetary sanctions against counsel are within the inherent powers of courts). Accordingly,
 1   Plaintiff is ORDERED to show cause within 7 days of the date of service of this order why
     sanctions should not be imposed on Plaintiff’s counsel for failure to prosecute this action.
 2
     Alternatively, within that same time, Plaintiff may file an opposition to Defendants’ motion for
 3
     summary judgment, or a motion or stipulation requesting an extension of time to file an
 4
     opposition.
 5

 6
     IT IS SO ORDERED.
 7
        Dated:     October 26, 2019                            /s/ Jennifer L. Thurston
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       2
